Citation Nr: 0305214	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-09 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for degenerative disc 
disease.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to January 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
It is noted that the veteran requested a personal hearing 
before an RO hearing officer in his notice of disagreement 
filed in July 2000.  The RO scheduled a hearing, but the 
veteran withdrew his request when contacted by the RO in June 
2001.  The veteran's December 2001 correspondence was 
accepted as a substantive appeal pursuant to 38 C.F.R 
§ 20.202 as it contained the information necessary to perfect 
his appeal.  The veteran has not submitted an additional 
request for a hearing.  Thus, the Board finds that the 
veteran successfully withdrew his request for a hearing and 
the claims on appeal are properly before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Crohn's disease was not present in nor is it causally 
related to the veteran's period of active service.

3.  Degenerative disc disease was not present in nor is it 
causally related to the veteran's period of active service.


CONCLUSIONS OF LAW

1.  Crohn's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Degenerative disc disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in the statement of the 
case dated in April 2001.  It is noted that the veteran was 
previously advised of the enactment of the VCAA in a letter 
dated in December 2000, advising him that his claims would be 
re-evaluated because they had previously been denied as not 
well-grounded.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him an 
opportunity to give testimony with respect to his claims.  A 
VA examination was performed in conjunction with a previous 
claim for VA benefits and additional examinations are 
unnecessary.  It appears that all known and available medical 
records relevant to the issues on appeal have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the Board notes that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claims and he has actively participated in the 
development of his claims on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran asserts that he had early signs of Crohn's 
disease during service as evidenced by the notation in his 
service medical records of a rash on the abdomen in June 
1974.  Crohn's disease was not, however, diagnosed during 
service.  The veteran also contends that he developed 
degenerative disc disease during service, but does not 
suggest an event or period of treatment during service that 
could be construed as the trigger-point for or mark a 
manifestation of that disease.  Service medical records are 
silent regarding an injury to the spine and/or treatment for 
degenerative disc disease.

The medical evidence of record clearly shows that the veteran 
was first diagnosed as having Crohn's disease in January 
1987.  His treating physician reported in June 1987, that the 
diagnosis was made following a colonoscopic examination and 
biopsy performed in January 1987, that he had begun treating 
the veteran in April 1987, and that the disease would be a 
lifelong problem.  This report did not state or even imply 
that the disease began well over ten years earlier than the 
diagnosis.

In March 1988, the veteran underwent VA examination in 
conjunction with his claim for entitlement to nonservice-
connected pension benefits.  He related having multiple 
abscesses in the buttocks during service; he complained of 
bouts of diarrhea as well as generalized weakness at the time 
of examination.  Upon dermatological examination, the veteran 
was found to have multiple peripheral abscesses.  Upon 
general examination, he was noted to have soreness to 
percussion over the entire spine with the maintained ability 
to touch his toes with his fingertips upon bending at the 
waist.  Straight leg raise was normal as was motion in the 
shoulders.  The examiner diagnosed Crohn's disease, tinea 
versicolor, resolving steroid folliculitis, and a possible 
gastric antral ulcer.

Records obtained from the Social Security Administration 
contained a medical report dated in April 1999.  The 
examining physician reported that the veteran had supplied a 
history of a work accident in August 1998 that caused a neck 
injury.  Magnetic resonance imaging showed diffuse cervical 
degenerative disc disease that the physician believed pre-
existed the 1998 injury but was aggravated by that injury.  
There was no mention of a service injury to the spine in this 
report.

Treatment records show continued treatment and diagnosis of 
Crohn's disease.  There is no suggestion in the medical 
records that the veteran's Crohn's disease had its origin in 
service.  

The veteran submitted treatise evidence reflecting that 
symptoms such as skin lesions (erythema nodosum and pyoderma 
gangrenosum), are typically present for three or four years 
before a diagnosis of Crohn's disease is made.  This evidence 
does not speak directly to the veteran's diagnosis of Crohn's 
disease or connect the episode of abdominal rash in service 
to the diagnosis of Crohn's disease approximately 13 years 
later.  At best, it would support an inference that if 
Crohn's disease was diagnosed in about 1987, then certain 
types of skin symptoms three to four years earlier than that 
date might be linked to the diagnosis.  This is still very 
long after service.  The veteran has also provided his lay 
medical opinion that various exposures in service might in 
some fashion be related to the subsequent development of 
Crohn's disease.  While the Board does not doubt the 
appellant's good faith belief in his claim, his lay opinion 
as to medical diagnosis or causation is of no probative value 
as he lacks competence to establish such medical facts or 
principles.  

Given the evidence as outlined above, the Board finds that 
the first medical evidence of Crohn's disease is dated in 
1987, approximately twelve years after the veteran's 
discharge from service.  Although his service medical records 
show complaints of a rash in 1974, there is no evidence of a 
skin lesion which could have been a precursor to the 
currently diagnosed Crohn's disease.  Service medical records 
do not contain any reference to the alleged abscesses of the 
buttocks.  The clinical record provides no basis to support a 
finding nor does it raise any reasonable question that any 
manifestation of Crohn's disease was present in service or 
for years after service.  The medical evidence of record does 
not link the veteran's current diagnosis to his period of 
service in the mid-1970's.  Given this picture, the Board 
does not find any basis for a medical examination or opinion 
to resolve the issue on appeal.  Consequently, the Board must 
find that Crohn's disease was not incurred in or aggravated 
by active service.  Therefore, the veteran's request for 
entitlement to service connection for Crohn's disease is 
denied.

As for the veteran's claim for entitlement to service 
connection for degenerative disc disease, there is no 
evidence of an injury or disease of the spine in the service 
medical records.  The first medical evidence of degenerative 
disc disease is dated in April 1999.  Although the physician 
who reported the finding of degenerative disc disease opined 
that the disease pre-existed a 1998 injury, there is no 
suggestion in the record that the disease had its origin in 
service.  The statements of medical history recorded for 
treatment purposes in conjunction with this treatment 
expressly deny earlier injury or symptoms.  In view of the 
complete lack of any indication of relevant events in 
service, much less complaints or findings, and the absence of 
any clinical support for any continuity of symptoms 
thereafter, the Board must conclude that the mere indication 
that a disorder found in 1999 pre-existed 1998 raises no 
reasonable inference that the disability dates back to 
service in the United States Army in the mid-1970's.  Absent 
medical evidence showing that a current disability began as a 
consequence of service, service connection must be denied.  
Accordingly, the service connection for degenerative disc 
disease is denied.




ORDER

Service connection for Crohn's disease is denied.

Service connection for degenerative disc disease is denied.



	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

